On Rehearing.
[Department Two. March. 31, 1921.1
Per Curiam.
— In the petition for rehearing on this case, issue was taken with a statement in the opinion to the effect that the money was taken to the bank by Mr. Ogden and placed upon the floor of the vaults therein. In legal effect, assuming that the statement in the opinion is incorrect, the result would be the same. It can make no difference whether Mr. Ogden himself took the money to the bank and caused it to be placed upon *177the floor of the vault or whether he directed that it be thus disposed of by others. Iu the testimony referring to this matter, Mr. Ogden in one place states:
“The receipts of the various nights were taken down to the bank that evening by several of us to be placed on the floor of the vaults, and Mr. Morse coming down the next morning and having the entries made on his passbook.”
Mr. Morse was cashier of the" Peace Jubilee Company. 'As stated in the opinion, on the nights of July 2, 3 and 4, when the conversation took place relative to the disposition of the money and the drawing of the checks, Mr. Ogden was present. The money was on the table. It was, at least constructively, in his possession as treasurer of the company and was subject to his direction.
The petition for rehearing will be denied.